September 17, 2014 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Companion Life Separate AccountB 1940 Act Registration Number:811-08027 1933 Act Registration Numbers:333-41172 CIK:0001031507 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Companion Life Separate AccountB, a unit investment trust registered under the Act, mailed to its contract owners the semiannual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following semiannual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed The Alger Portfolios September 5, 2014 Deutsche Investments VIT Funds August 21, 2014 Deutsche Variable SeriesI August 21, 2014 Federated Insurance Series August 25, 2014 MFS® Variable Insurance Trust August 28, 2014 MFS® Variable Insurance Trust II August 28, 2014 Pioneer Variable Contracts Trust August 28, 2014 T.Rowe Price Equity Series, Inc. August 20, 2014 T.Rowe Price Fixed Income Series, Inc. August 20, 2014 T.Rowe Price International Series, Inc. August 20, 2014 The Universal Institutional Funds, Inc. September 8, 2014 Variable Insurance Products Fund August 22, 2014 Variable Insurance Products Fund II August 20, 2014 Variable Insurance Products FundV August 25, 2014 Variable Insurance ProductsIII August 20, 2014 To the extent necessary, these filings are incorporated herein by reference. Sincerely, MICHAEL E. HUSS Michael E. Huss Chief Securities Compliance Officer and Corporate Secretary Companion Life Insurance Company
